Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of October 4, 2018 (the “Effective Date”) by and between Albireo Pharma,
 Inc.,  a Delaware corporation (the “Company”),  and Simon N.R. Harford (the
“Executive”).

 

RECITALS

 

The Company desires to employ the Executive and the Executive desires to be
employed on the terms and conditions set forth in this Agreement. In
consideration of the foregoing premises and the mutual promises,  terms,
 provisions and conditions set forth in this Agreement,  the parties hereby
agree:

 

1.           Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers, and the Executive hereby accepts
employment. Executive's  employment shall begin on October 10, 2018 or such
other date as mutually agreed upon by the parties (the “Start Date”).

 

2.          Term. This Agreement will continue in effect until terminated in
accordance with Section

5.   The term of this Agreement is hereafter referred to as the “Term.” The
effective date of Executive' s termination of employment with the Company is
hereafter referred to as the “Termination Date.”

 

3.           Duties and Performance.

 

(a)         During the Term, the Executive shall serve the Company as its Chief
Financial Officer. In addition,  and without further compensation,  the
Executive shall serve as a director and/or officer of the Company and/or one or
more of the Company'  s Affiliates to the extent so elected or appointed from
time to time.

 

(b)         During the Term,  the Executive shall be employed by the Company on
a full-time basis and shall perform the duties and responsibilities of his
position and such other duties and responsibilities on behalf of the Company and
its Affiliates as reasonably may be designated from time to time by  the
Company's Chief  Executive  Officer (the “CEO”) or the Company's  Board  of
Directors (the  “Board”). The Executive '  s principal work location shall be in
Boston,  Massachusetts,  subject to such business travel as is customary for
Executive's position and, in particular,  regular travel to the offices of the
Company '  s Affiliate in Sweden.

 

(c)         During the Term, the Executive shall devote his full business time
and his best efforts,  business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry,
 trade, professional,  governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the CEO in writing;
 provided,  however,  that the Executive may without advance consent participate
in charitable activities and passive personal investment activities, provided
that such activities do not,  individually or in the aggregate:  (i) interfere
with the performance of the Executive '  s duties under this Agreement ;  (ii)
conflict with the business interests of the Company or any of its Affiliates;
 and (iii) violate Sections 7,  8 and 9 of this Agreement. Notwithstanding the
foregoing,  the parties hereto acknowledge that Executive is party to a
Consulting Agreement with PAREXEL International Corporation commencing on
October 2,  2018 and terminating December 31,  2018. Company expressly assents
to Executive rendering the services contemplated by the Consulting Agreement.

 

(d)         During the Term,  the Executive shall comply with all Company
policies, practices, and procedures and all codes of ethics or business conduct
applicable to the Executive  '  s position,  as in effect from time to time.

 







--------------------------------------------------------------------------------

 



 

4.           Compensation and Benefits.  As compensation for all services
performed by the Executive hereunder during the Term, and subject to performance
of the Executive '  s  duties and responsibilities to the Company and its
Affiliates, pursuant to this Agreement or otherwise:

 

(a)          Base Salary. During the Term,  the Company shall pay the Executive
a base salary at a  rate of $400 ,000 per year (the “Base Salary”),  payable in
accordance with the normal payroll practices of the Company as in effect from
time to time.

 

(b)          Annual Bonus Compensation. For each full fiscal year completed
during the Term, the Executive shall be eligible to participate in an annual
bonus plan provided by the Company.  The Executive's annual target bonus
opportunity shall be thirty-five percent (35%) of the Base Salary (the “Target
Bonus”),  with the actual an1ount of the bonus,  if any,  to be determined by
 the Board or the Compensation Committee of the Board,  in accordance with
applicable performance criteria reasonably established by the Board or the
Compensation Committee of the Board. In order to earn an annual bonus under this
Section 4(b) for any fiscal year,  the Executive must be employed by the Company
on the last date of the applicable fiscal year. Any annual bonus payable
hereunder will be paid at the same time as such bonuses are paid to similarly
situated Company executives, but in no event later than two and one-half months
following the end of the fiscal year for which the bonus is earned. The
Executive 's Target Bonus for the fiscal year in which the Start Date occurs
will be pro-rated based on the number of days Executive was employed in such
fiscal year.

 

(c)          Employee Benefit Plans. During the Tem1,  the Executive shall be
eligible to participate in such employee benefit plans from time to time in
effect for similarly-situated employees of the Company,  which may include
short-term  disability,  long term disability,  and 40l(k) retirement savings
plans,  except to the extent any employee benefit plan provides for benefits
otherwise provided to the Executive hereunder (e.g.,  a  severance pay  plan).
Such participation shall be subject to (i) the terms of the applicable plan
documents and (ii) generally applicable Company policies.  The Executive shall
have no recourse against the Company in the event that the Company should alter,
 modify, add to or eliminate any or all of its employee benefit plans.

 

(d)          Business Expenses.  The  Company  shall pay  or reimburse the
Executive for reasonable,  customary,  and necessary business expenses incurred
or paid by  the Executive in the performance of his duties and responsibilities
hereunder, subject to such reasonable substantiation and documentation and to
travel and other policies as may be required by the Company from time to time.

 

(e)          Inducement Grants; Participation in Equity Plans.

 

(i)          As an inducement material to the Executive entering into employment
with the Company,  the Company shall grant to the Executive a stock option (the
“Inducement Option”) exercisable for 37,500 shares of the Company'  s  common
stock,  par value $0.01,  at an exercise price equal to the fair market value
per share on the date of grant, such stock option to vest as to 25% of the
underlying shares on the first anniversary of the Start Date and thereafter the
remaining 75% of the underlying shares shall vest in equal quarterly
installments through the fourth anniversary of the Start Date,  conditioned upon
Executive '  s  continuing employment ,  and subject to other terms and
conditions set forth in an award agreement to be provided by the Company.

 

(ii)         As an inducement material to the Executive entering into employment
with the Company,  the Company shall grant to the Executive 5,000 restricted
stock units (“Inducement RSUs”), such RSUs to vest as to 25% of the award on the
first anniversary of the Start Date and thereafter the remaining 75% of the
award shall vest in equal quarterly installments through the fourth anniversary
of

 





2

--------------------------------------------------------------------------------

 



 

the Start Date,  conditioned upon Executive'  s  continuing employment,  and
subject to other terms and conditions set forth in an award agreement to be
provided by the Company.

 

(iii)        The Inducement Option and Inducement RSUs are each intended to be
granted as an “inducement” award under Nasdaq Listing Rule 5635(c)(4) and,
 accordingly,  such awards will be granted outside of the Company '  s  existing
equity compensation plans. Nothing in this Section 4(e) requires the Board to
make additional grants of options,  restricted stock units, or other awards in
any year.

 

(iv)         Executive shall be eligible to receive grants m1der the Company'  s
2018 Equity Incentive Plan (the “Equity Plan”), and any subsequent equity plan,
 with the amount of future grants, if any, to be determined by the Board or the
Compensation Committee of the Board,  and subject to the terms of the Equity
Plan or any subsequent equity plan.

 

5.           Termination of Employment; Severance Benefits. The Executive '  s
 employment shall terminate under the following circumstances:

 

(a)          Death.  In the event of the Executive's  death during the Term,
 the date of death shall be the Termination Date and the Company shall pay or
provide to the Executive's  designated beneficiary or,  if no beneficiary has
been designated by the Executive in a  notice received by the Company, to his
estate:  (i) any  Base Salary earned but not paid through the Termination Date;
 (ii) any business expenses incurred by the Executive but unreimbursed on the
Termination Date,  provided that such expenses and required substantiation and
documentation are submitted within sixty (60) days following the Termination
Date,  that such expenses are reimbursable under Company policy,  and that any
such expenses subject to Section 5(h)(iv) shall be paid not later than the
deadline specified therein ;  and (iii) any annual bonus earned but not paid for
the fiscal year preceding the fiscal year in which the Termination Date occurs
and (iv) a pro-rated annual bonus for the fiscal year in which the termination
occurs based upon the number of days worked in the year (all of the foregoing ,
 payable subject to the timing limitations described herein,  the “Final
Compensation”).  Other than the Final Compensation, the Company shall have no
further obligation or liability to the Executive. Other than business expenses
described in Section 5(a)(ii),  the Final Compensation shall be paid to the
Executive '  s  designated beneficiary or estate at the time prescribed by
applicable law and in all events within thirty (30) days following the
Termination Date.

 

(b)          Disability.

 

(i)          The Company may terminate the Executive's employment,  upon notice
to the Executive,  in the event that the Executive becomes disabled during his
employment hereunderthrough any illness ,  injury,  accident or condition of
either a physical or psychological nature and, as a result,  is unable to
perform substantially all of his duties and responsibilities herem1der
(notwithstanding the provision of any reasonable accommodation) for one hundred
and eighty (180) days during any period of three hundred and sixty-five (365)
consecutive calendar days,  whether or not consecutive. In the event of such
termination, the Company shall have no further obligation or liability to the
Executive, other than for payment of the Final Compensation due the Executive.
 Other than business expenses described in Section 5(a)(ii), the Final
Compensation shall be paid to the Executive at the time prescribed by applicable
law and in all events within thirty (30) days following the Termination Date.

 

(ii)         If any question shall arise as to whether the Executive is disabled
through any illness, injury,  accident or condition of either a physical or
psychological nature so as to be unable to perforn1 substantially all of his
duties and responsibilities hereunder ,  the Executive may,  and at the request
of the Company shall,  submit to a medical examination by a  physician selected
by the Company to whom the Executive or his duly appointed guardian,  if any,
 has no reasonable objection,  to determine whether the Executive is disabled,
 and such detern1ination shall for the purposes of this Agreement be conclusive.
If such question shall arise and the Executive shall fail to submit to such
medical examination, the Company'  s determination of the issue shall be binding
on the Executive.

 





3

--------------------------------------------------------------------------------

 



 

(c)          By the Company for Cause.  The Company may tem1inate the Executive
'  s employment for Cause at any time upon notice to the Executive setting forth
in reasonable detail the nature of such Cause. The following,  as determined by
the Board in its reasonable judgment, shall constitute Cause for termination:

 

(i)           The Executive 's willful failure to perform, or gross negligence
in the performance of,  the Executive '  s  material duties and responsibilities
to the Company or any of its Affiliates that, if capable of cure, is not cured
within thirty (30) days of written notice of such failure or negligence by the
Company to the Executive; provided,  that the Company will not have to provide
more than one notice and opportunity to cure with respect to m1y multiple,
 repeated, related or substantially similar events or circumstances ;

 

(ii)          Conduct by the Executive that constitutes fraud,  embezzlement or
other material dishonesty with respect to the Company or any of its Affiliates;

 

(iii)         The Executive'  s  commission of,  or plea of nolo contendere to,
(A) a  felony or (B) other crime involving moral turpitude;  or

 

(iv)        The Executive 's material breach of this Agreement,  m1y material
written policies of the Company, or any other agreement between the Executive
mid the Compm1y or any of its Affiliates or of any fiduciary duty that the
Executive has to the Company or any of its Affiliates that,  if capable of cure,
is not cured within thirty (30) days  of written notice of such breach by the
Company to the Executive; provided,  that the Compm1y will not have to provide
more thm1 one notice and opportunity to cure with respect to any multiple ,
 repeated, related or substantially similar events or circumstances.

 

Upon the giving of notice of termination of the Executive'  s employment
hereunder for Cause, the Company shall have no further obligation or liability
to the Executive, other than for the Final Compensation due to the Executive.
 Other than business expenses  described in Section 5(a)(ii), the Final
Compensation shall be paid to the  Executive at the time prescribed by
applicable law and in all events within thirty (30) days following the
Termination Date. In the event of a  termination for Cause,  the Final
Compensation will not include the pro-rated annual bonus.

 

(d)          By the Company without Cause. The Company may tem1inate the
Executive'  s employment hereunder without Cause at m1y time upon notice to the
Executive.  In the event of such termination at a time other than during the
twelve (12) month period following a Change of Control (as defined in the Equity
Plan, in addition to the Final Compensation due to the Executive,  the Company
will pay or provide the Executive the following (the “Severance Benefits”):

 

(i)           the Company will continue to pay the Executive severance pay, at
the same monthly rate as the Base  Salary,  for the twelve (12) month  period
following  the Termination  Date (the “Severance Period”);  and

 

(ii)          the Company will pay the Executive an amount equal to his then
current Target Bonus,  payable in substantially equal monthly installments
during the Severance Period.

 

Other than business expenses described in Section 5(a)(ii),  the Final
Compensation shall be paid to the Executive at the time prescribed by applicable
law and in all events within thirty (30) days following the Tem1ination Date.
Any obligation of the Company to provide the Severance Benefits is conditioned,
however ,  on the Executive signing and returning to the Company (without
revoking) a timely and effective general release of claims in the form provided
by the Company by the deadline specified therein, all of which (including the
lapse of the period for revoking the release of claims as specified in the
release of

 





4

--------------------------------------------------------------------------------

 



 

claims) shall have occurred no later than the sixtieth (60th) calendar day
following the date of termination (any such separation agreement submitted by
such deadline,  the “Release of Claims”) and on the Executive's continued
compliance in material respects with the obligations of the Executive to the
Company and its Affiliates that survive termination of his employment, including
without limitation under Sections 7, 8  and 9 of this Agreement. Subject to
Section 5(h) below,  all Severance Benefits to which the Executive is entitled
hereunder shall be payable in accordance with the normal payroll practices of
the Company, with the first payment,  which shall be retroactive to the day
immediately following the Termination Date,  being due and payable on the
Company's next regular payday for executives that follows the effective date of
the Release of Claims. Notwithstanding the foregoing, if the time period to
consider, return and revoke the Release of Claims covers two of the Executive's
taxable years, any portion of the Severance Benefits that constitutes deferred
compensation subject to Section 409A (as defined below) shall in all events be
paid in the later taxable year. The Release of Claims required for Severance
Benefits in accordance with this Section 5(d) creates legally binding
obligations on the part of the Executive and the Company therefore advises the
Executive to seek the advice of an attorney before signing the Release of
Claims.

 

(e)          By the Executive for Good Reason. The Executive may terminate his
employment for Good Reason by (A) providing notice to the Company specifying in
reasonable detail the condition giving rise to the Good Reason no later than the
thirtieth (30th) day following the occurrence of that condition; (B) providing
the Company a period of thirty (30) days to remedy the condition and so
specifying in the notice;  and (C) terminating his employment for Good Reason
within thirty (30) days following the expiration of the period to remedy if the
Company fails to remedy the condition. The following,  if occurring without the
Executive's consent, shall constitute “Good Reason” for termination by the
Executive:

 

(i)           a  material diminution in the nature or scope of the Executive's
title, duties, authority or responsibilities;

 

(ii)          a  requirement that the Executive report to any person other than
the CEO

or the Board;

 

(iii)         a requirement that the Executive relocate his principal work
location to a location more than thirty (30) miles outside of Boston,
Massachusetts; or

 

(iv)         a material reduction in Base Salary, which for purposes of this
Agreement shall mean a reduction of more than fifteen percent (15%) in the
aggregate.

 

In the event of a  termination of employment in accordance with this Section
5(e) at a time other than during the twelve (12) month period following a Change
of Control, the Executive will be entitled to receive the Severance Benefits he
would have been entitled to receive had he been terminated by the Company other
than for Cause pursuant to Section 5(d) above,  provided that the Executive
signs and returns (without revoking) a  timely and effective Release of Claims
as set forth in Section 5(d).

 

(f)           By the Executive without Good Reason. The Executive may terminate
his employment hereunder at any time upon thirty (30) days'  prior written
notice to the Company. In the event of termination of the Executive's employment
in accordance with this Section 5(£), the Board may elect to waive the period of
notice, or any portion thereof, and, if the Board so elects, the Company will
pay the Executive the Base Salary for the period so waived. The Company shall
also pay the Executive the Final Compensation due to him (other than business
expenses described in Section 5(a)(ii)) at the time prescribed by applicable law
and in all events within thirty (30) days following the Termination Date. In the
event of termination by the Executive without Good Reason,  the Final
Compensation will not include the pro-rated annual bonus.

 

(g)          Termination Following a Change of Control.  In the event of a
 termination of the Executive's employment within twelve (12) months following a
Change of Control either by the Company

 





5

--------------------------------------------------------------------------------

 



 

without Cause (in accordance with Section 5(d)) or by the Executive for Good
Reason (in accordance with section 5(e)) and provided that the Executive signs
and returns (without revoking) a timely m1d effective Release of Claims as set
forth in Section 5(d):

 

(i)          The Executive will be entitled to receive the Severance Benefits he
would have been entitled to receive had he been terminated by  the Company other
thm1 for Cause pursuant to Section 5(d) above,  except that the Severance Period
shall equal the fifteen (15) month period following the Termination Date;  mid

 

(ii)         Notwithstanding anything to the contrary,  including,  without
limitation,  the Equity Plan or any subsequent equity plan, all equity awards
held by the Executive that are outstanding prior to the Change of Control
(including, without limitation ,  the Inducement Option m1d the Inducement RSUs)
shall, to the extent unvested or subject to vesting-like restrictions, be fully
vested and exercisable (m1d any vesting-like restrictions shall lapse in full)
immediately prior to the Change of Control. The foregoing sentence shall be (A)
deemed incorporated into each option agreement or similar agreement evidencing
awards made to the Executive after the Start Date mid (B) without prejudice to
the Executive '  s right to any earlier acceleration of vesting,  continued
period of vesting or post-termination rights for the Executive provided for in
the applicable plan or program under which such equity award was granted or
under applicable law.

 

The Compm1y shall also pay the Executive the Final Compensation due to him
(other thm1 business expenses described in Section 5(a)(ii)) at the time
prescribed by applicable law and in all events within thirty (30) days following
the Termination Date.

 

(h)          Timing of Payments and Section 409A.

 

(i)          This Agreement and all payments or benefits provided hereunder
shall be interpreted, operated mid administered in a manner intended to avoid
the imposition of additional taxes under Section 409A of the Internal Revenue
Code of 1986,  as amended (the “Code”).  Further, the Company and Executive
hereto acknowledge and agree that the form and timing of the payments and
benefits to be provided pursuant to this Agreement are intended to be exempt
from,  or to comply with,  one or more exceptions to the requirements of Section
409A of the Code (“Section 409A”). Notwithstanding m1ything to the contrary in
this Agreement, if at the time of the Executive'  s termination of employment,
the Executive is a “specified employee ,” as defined below,  any and all amounts
payable under this Section 5 or 9(a) on account of such separation from service
that constitute deferred compensation and would (but for this provision) be
payable within six (6) months following the date of termination ,  shall instead
be paid on the next business day following the expiration of such six (6) month
period or,  if earlier, upon the Executive 's  death;  except (A) to the extent
of amounts that do not constitute a deferral of compensation within the meaning
of Treasury regulation Section l.409A-l(b) (including without limitation by
reason of the safe harbor set forth in Section l.409A-l(b)(9)(iii), as
determined by the Company in its reasonable good faith discretion) ;  (B)
benefits that qualify as excepted welfare benefits pursuant to Treasury
regulation Section l.409A-l(a)(5); or (C) other amounts, or benefits that are
not subject to the requirements of Section 409A.

 

(ii)          For purposes of this Agreement ,  all references to “termination
of employment” and correlative phrases shall be construed to require a
“separation from service” (as defined in Section l.409A-l(h) of the Treasury
regulations after giving effect  to the presumptions contained therein), and the
term “specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section l.409A-l(i).

 

(iii)         Each payment made under this Agreement shall be treated as a
separate payment mid the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.

 





6

--------------------------------------------------------------------------------

 



 

Any payment of or reimbursement for expenses that would constitute nonqualified
deferred compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement or payment of any such expense shall
affect the Executive's right to reimbursement or payment of any such expense in
any other calendar year; (ii) reimbursement or payment of the expense shall be
made, if at all,  promptly ,  but not later than the end of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursement or payment shall not be subject to liquidation or
exchange for any other benefit.

 

(iv)         In no event shall the Company have any liability relating to the
failure or alleged failure of any payment or benefit under this Agreement to
comply with,  or be exempt from,  the requirements of Section 409A.

 

(i)     Exclusive Right to Severance. The Executive agrees that the Severance
Benefits to be provided to him in accordance with the term and conditions set
forth in this Agreement are intended to be exclusive with respect to severance
or termination pay and post-employment employee benefits. The Executive hereby
knowingly and voluntarily waives any right he might otherwise have to
participate in or receive benefits under any other plan, program or policy of
the Company providing for severance or termination pay or benefits.

 

6.            Effect of Termination. The provisions of this Section 6 shall
apply to any tem1ination of the Executive'  s employment under this Agreement,
 whether pursuant to Section 5  or otherwise.

 

(a)          Provision by the Company of Final Compensation and Severance
Benefits, if any, that are due the Executive in each case under the applicable
tem1ination provision of Section 5  shall constitute the entire obligation of
the Company to the Executive with respect to severance or termination pay and
post-employment employee benefits.

 

(b)          Except for any right of the Executive to continue group health plan
participation in accordance with applicable law, the Executive's participation
in all employee benefit plans shall terminate pursuant to the terms of the
applicable plan documents based on the date of termination of the Executive's
employment without regard to any Base Salary for notice waived pursuant to
Section 5(t) hereof or to any Severance Benefits or other payment made to or on
behalf of the Executive following such date of termination .

 

(c)          Provisions of this Agreement shall survive any termination of the
Executive's employment if so provided herein or if necessary or desirable fully
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 7, 8 and 9. The
obligation of the Company to provide Severance Benefits hereunder ,  and
Executive's right to retain such payments, is expressly conditioned on the
Executive's continued compliance in all material respects with Sections 7,  8
and 9. The Executive recognizes that,  except as expressly provided in Section
5(d) or with respect to Base Salary paid for notice waived pursuant to Section
5(t), no cash compensation or benefits will be earned after termination of
employment.

 

7.           Confidential Information.

 

(a)          The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive will develop
Confidential Information for the Company or its Affiliates and that the
Executive will learn of Confidential Information during the course of
employment. All Confidential Information which the Executive creates or to which
he has access as a result of his employment or other associations with the
Company or any of its Affiliates is m1d shall remain the sole  and exclusive
property of the Company or its Affiliate, as applicable. The Executive shall
comply

 





7

--------------------------------------------------------------------------------

 



 

with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall never disclose to any Person
(except as required by applicable law or for the proper performance of his
duties and responsibilities to the Company and its Affiliates), or use for his
own benefit or gain or the benefit or gain of any other Person,  any
Confidential Information obtained by the Executive incident to his employment or
any other association with the Company or any of its Affiliates. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination. Further,  the
Executive shall furnish prompt notice to the Company of any required disclosure
of Confidential Information sought pursuant to subpoena,  court order or any
other legal process or requirement,  and provide the Company a reasonable
opportunity to seek protection of the Confidential Information prior to any such
disclosure.  The confidentiality obligation under this Section 7 shall not apply
to information that has become generally known through no wrongful act on the
part of the Executive or any other Person having an obligation of
confidentiality to the Company or any of its Affiliates. Nothing in this
Agreement limits,  restricts or in any other way affects the Executive from
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity,  concerning matters
relevant to the governmental agency or entity.

 

(b)          All documents,  records,  tapes and other media of every kind and
description relating to the business,  present or otherwise ,  of the Company or
any of its Affiliates and any copies or derivatives (including without
limitation electronic) ,  in whole or in part,  thereof (the “Documents”),
 whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates .  Except in the proper performance
of the Executive '  s regular duties for the Company or as expressly authorized
in writing in advance by the Board or its expressly authorized designee, the
Executive will not copy any Documents or remove any Documents or copies or
derivatives thereof from the premises of the Company. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates ,  and at such earlier time or times as the Board or its
designee may specify, all Documents and other property of the Company or any of
its Affiliates and all documents,  records and files of the customers and other
Persons  with whom  the Company or any of its Affiliates  does  business (“Third
Party Documents”) and each individually a “Third Party Document”) then in the
Executive'  s possession or control;  provided,  however,  that if a  Document
or Third-Party Document is on electronic media ,  the Executive may ,  in lieu
of surrendering the Document or Third-Party Document ,  provide a copy to the
Company  on electronic media and delete and overwrite all other electronic media
copies thereof. Upon request of any duly authorized officer of the Company,  the
Executive shall disclose all passwords and passcodes necessary or desirable to
enable the Company or any of its Affiliates or the Persons with whom the Company
or any of its Affiliates do business to obtain access to the Documents and
Third-Party Documents.

 

(c)          Under the Defend Trade Secrets Act of 2016,  the Company hereby
provides notice and Executive hereby acknowledges that Executive may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state, or local government official,  either directly or indirectly,  or to an
attorney and (B) is solely for the purpose of reporting or investigating a
suspected violation of law;  or (ii) is made in a complaint or other document
filed in a  lawsuit or other proceeding,  if such filing is made under seal.

 

8.           Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive '  s full right,  title and interest in
and to all Intellectual Property. The Executive shall execute any and all
applications for domestic and foreign patents,  copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company (or as otherwise
directed by the Company) and to permit the Company to enforce any patents ,
 copyrights or other proprietary rights to the Intellectual Property. The

 





8

--------------------------------------------------------------------------------

 



 

Executive will not charge the Company for time spent in complying with these
obligations. All copyrightable works that the Executive creates shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.

 

9.            Restricted Activities. The Executive agrees that the following
restrictions on his activities during and after his employment are necessary to
protect the goodwill,  Confidential Information and other legitimate interests
of the Company and its Affiliates:

 

(a)          During the Tem1 and during the twelve (12) month period following
the date of the Executive '  termination of employment either by  the Company
for Restricted Cause (as defined below) or by the Executive for any reason (such
period,  the “Non-Compete Period”),  the Executive shall not,  directly or
indirectly,  whether as owner,  partner ,  investor ,  consultant, agent,
 employee, co-venturer or otherwise: (x) control or own any interest in a Person
that engages in the Competitive Business in the Restricted Area; or (y) render
any services to,  or engage in any activities for, any Person that engages in
the Competitive Business in the Restricted Area.  Nothing in this Section 9(a),
 however,  shall prevent the Executive's  passive ownership of two (2) percent
or less of the equity securities of any publicly  traded company.

 

(i)          In consideration of the Executive'  s agreement not to compete
under this Section 9(a), the Company shall pay the Executive,  on a  pro-rata
basis,  an amount equal to fifty (50%) of the Executive'  s  then-current Base
Salary,  reduced by any Severance Benefits the Executive is eligible to receive
from the Company,  if any (such payments ,  the “Non-Compete Payments”).  The
Company, in its sole discretion, may elect at any time prior to the Termination
Date to waive the restrictions set forth in Section 9(a),  which such waiver
shall automatically terminate the Company’s  obligations to compensate the
Executive under this Section 9(a)(i). The Executive agrees that nothing in this
Section 9(a)(i) gives the Executive an election as to his compliance with
Section 9(a). Any obligation of the Company to provide the Non-Compete Payments
is conditioned on the Executive signing and returning to the Company (without
revoking) a timely and effective Release of Claims as set forth in Section 5(d).

 

(ii)         If the Executive breaches any obligations under Section 9(a) at any
time during the Non-Compete Period,  then ,  in addition to any other remedies
that the Company may have against the Executive, the Executive shall no longer
be entitled to the Non-Compete Payments and shall be obligated to immediately
return any and all payments made to the Executive pursuant to Section 9(a)(i).

 

(iii)        For purposes of this Agreement, the “Competitive Business” means
the business of developing,  marketing or selling (i) therapeutic drugs to treat
liver disease or constipation or (ii) any other drug that has a therapeutic
purpose that is the same or substantially similar to the therapeutic purpose of
any drug that the Company or any of its Affiliates is developing,  marketing or
selling during the Executive '  s employment with the Company or,  with respect
to the portion of the Non-Compete Period that follows termination of the
Executive'  s employment ,  at the time of such termination .  Notwithstanding
the foregoing, nothing herein shall restrict Executive's activities with respect
to any Person so long as those activities are not in the areas defined as
Competitive Business herein.

 

(iv)         For purposes of this Agreement, “Restricted Cause” means the Board'
 s determination, in its reasonable judgement, that: (A) the Executive failed to
materially perform his duties;  (B) the Executive acted or failed to act in any
way that materially injures the Company;  or (C) there exists any reason
 constituting Cause.

 

(v)          For purposes of this Agreement, the “Restricted Area” means any
geographic area in which the Company or any of its Affiliates engages in any
business activity or is actively planning to engage in any business activity at
any time during the Executive '  s employment with the Company or,  with respect
to the portion of the Non-Compete Period that follows termination of the
Executive '  s employment ,  at the time of such termination.

 





9

--------------------------------------------------------------------------------

 



 

(b)         During the Term,  the Executive shall not,  directly  or indirectly,
 undertake  any outside activity,  whether or not competitive with the business
of the Company or its Affiliates that could reasonably  give rise to a conflict
of interest or otherwise interfere with any of his duties for,  or obligations
to,  the Company or any of its Affiliates.

 

(c)          During the Term and during the twelve (12) month period following
the Termination Date (the “Nonsolicitation Period”),  regardless of the reason
for such termination ,  the Executive shall not,  directly  or indirectly: (i)
solicit or encourage any customer ,  client,  business partner,  or other
business relation of the Company or any of its Affiliates (each,  a  “Business
Relationship”) to terminate or diminish its relationship with them;  or (ii)
seek to persuade any  Business Relationship or any prospective Business
Relationship to conduct with anyone other than the Company or any of its
Affiliates any business or activity which such Business Relationship conducts,
 or such prospective Business Relationship could conduct ,  with the Company or
any of its Affiliates;  provided,  however,  that these restrictions shall apply
(A) only with respect to those Persons who are or have been a Business
Relationship at any time within the immediately preceding two (2)-year period or
whose business has been solicited on behalf of the Company or any  of the
Affiliates by any of their officers, employees or agents within such two
(2)-year period,  other than by form letter,  blanket mailing or published
advertisement,  and (B) only  if the Executive has performed work for such
Person during his employment with the Company  or one of its Affiliates or been
introduced to,  or otherwise had contact with, such Person as a result of his
employment or other associations with the Company or one of its Affiliates or
has had access to Confidential Information which would assist in the Executive '
 s solicitation of such Person.

 

(d)         During the Nonsolicitation Period (excluding any activities
undertaken on behalf of the Company or any of its Affiliates in the course of
his duties hereunder) ,  the Executive shall not,  directly or indirectly,  and
will not assist any other Person to: (i) hire,  engage or solicit for hiring or
engagement any employee of the Company or any of its Affiliates or seek to
persuade any employee of the Company or any of its Affiliates to discontinue
employment; or (ii) solicit or encourage any independent contractor providing
services to the Company or any of its Affiliates to terminate or diminish its
relationship with them;  provided,  however,  that these restrictions shall
apply only to employees and independent contractors who have provided services
to the Company or any of its Affiliates at any time within the immediately
 preceding two-(2) year  period.

 

l0.   Enforcement of Covenants.  The Executive acknowledges that he was provided
with at least ten (10) days to carefully read and consider all the terms and
conditions of this Agreement, including the restraints imposed upon him pursuant
to Sections 7,  8 and 9,  and has had the opportunity to consult with legal
counsel of Executive 's choosing regarding such terms mid conditions. The
Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates;  that each and every one of these restraints is reasonable in
respect to subject matter, length of time and geographic area;  and that these
restraints, individually or in the aggregate,  will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by them. The Executive further agrees that he will never assert,  or
permit to be asserted on his behalf, in any forum,  any position contrary to the
foregoing. The Executive further acknowledges that,  were he to breach any of
the covenants contained in Sections 7,  8 or 9, the damage to the Company and
its Affiliates would be irreparable. The Executive therefore agrees that the
Company, in addition to any other remedies available to it,  shall be entitled
to preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants,  without having to post bond,
 mid will additionally be entitled to an award of attorney '  s fees incurred in
connection with securing any relief hereunder. The parties further agree that,
 in the event that any provision of Section 7,  8 or 9 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time,  too large a geographic area or too great a
range of activities ,  such provision shall be deemed to be modified to permit
its

 





10

--------------------------------------------------------------------------------

 



 

enforcement to the maximum extent permitted by law.  The Executive agrees that
the Nonsolicitation Period shall be tolled, and shall not run,  during any
period of time in which he is in violation of the terms thereof, in order that
the Company and its Affiliates shall have all of the agreed-upon temporal
protection recited herein. No breach of any provision of this Agreement by the
Company, or any other claimed breach of contract or violation of law, or change
in the nature or scope of the Executive's employment relationship with the
Company,  shall operate to extinguish the Executive's obligation to comply with
Sections 7, 8 and 9. Each of the Company'  s Affiliates shall have the right to
enforce all of the Executive'  s obligations to that Affiliate under this
Agreement, including without limitation pursuant to Section 7,  8 or 9.

 

11.         No Conflicting Agreements. The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against  competition or similar covenants or any other
obligations to any Person or to any court order,  judgment or decree that would
affect the performance of his obligations herem1der. The Executive will not
disclose to or use on behalf of the Company any proprietary information of a
third party without such party's consent.

 

12.         Definitions. Capitalized words or phrases shall have the meanings
provided in this Section 12 and as provided elsewhere herein:

 

(a)          “Affiliate” means any person or entity directly or indirectly
controlling, controlled by or under common control with the Company,  where
control may be by either management authority or equity interest.

 

(b)         “Code” means the Internal Revenue Code of 1986,  as amended.

 

(c)          “Confidential Information” means any and all information of the
Company and its Affiliates that is not generally available to the public,  and
any and all information, publicly known in whole or in part or not, which,  if
disclosed by the Company or any of its Affiliates, would assist in competition
against any of them.  Confidential Information includes without limitation such
information relating to (i) the development, research, testing, manufach1ring,
marketing and financial activities of the Company and its Affiliates,  (ii) the
Products,  (iii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Affiliates,  (iv) the identity and
special needs of the patients of the Company and its Affiliates and (v) the
people and organizations with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes information that the Company or any of its Affiliates
has received, or may receive hereafter, belonging to others or that was received
by the Company or any of its Affiliates with any understanding, express or
implied, that it would not be disclosed.

 

(d)         “Intellectual Property” means inventions,  discoveries,
 developments, methods , processes,  compositions, works, concepts and ideas
(whether or not patentable or copyrightable or constituting trade secrets)
conceived, made ,  created, developed or reduced to practice by the Executive
(whether alone or with others,  whether or not during normal business hours or
on or off Company premises) during the Executive's employment and during the
period of six (6) months immediately following termination of his employment
that relate either to the Products or to any prospective activity of the Company
or any of its Affiliates or that result from any work performed by the Executive
for the Company or any of its Affiliates or that make use of Confidential
Information or any of the equipment or facilities of the Company or any of its
Affiliates.

 





11

--------------------------------------------------------------------------------

 



 

(e)          “Person” means a  natural person, a corporation,  a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization,  other than the Company or any of its Affiliates.

 

(f)          “Products” means all products planned, researched, developed,
tested, sold, licensed,  leased, or otherwise distributed or put into use by the
Company or any of its Affiliates,  together with all services provided or
otherwise planned by the Company or any of its Affiliates ,  during the
Executive's employment.

 

13.         Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

 

14.         Section 280G.

 

(a)          In the event that the Company undergoes a  “change in ownership or
control” (within the meaning of Section 280G of the Code and the regulations and
guidance promulgated thereunder  (“Section 280G”)) and all,  or any portion,  of
the payments provided under this Agreement ,  either alone or together with
other payments or benefits which the Executive receives or is entitled to
receive from the Company (collectively ,  the “Total Payments”), could
constitute an “excess parachute payment” within the meaning of Section 280G,
then the Executive shall be entitled to receive (i) an amount limited (to the
minimum extent necessary) so that no portion of the Total Payments shall be
non-deductible for US federal income taxes by reason of Section 280G (the
“Limited Amount”),  or (ii) if the amount of the Total Payments (without regard
to clause (i)) reduced by the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”) and the amount of all other applicable federal, state and
local taxes (with income taxes all computed at the highest applicable marginal
rate) is greater than the Limited Amount reduced by the amount of all taxes
applicable thereto (with income taxes all computed at the highest marginal
rate),  the amount of the Total Payments otherwise payable without regard to
clause (i). If it is determined that the Limited Amount will maximize the
Employee's after-tax proceeds,  the Total Payments shall be reduced to equal the
Limited Amount in the following order:  (i) first,  by reducing cash severance
payments that are exempt from Section 409A, (ii) second,  by reducing other
payments and benefits that are exempt from Section 409A and to which Q&A 24(c)
of Section l. 280G-l of the Treasury Regulations does not apply, (iii) third,
 by reducing all remaining payments and benefits that are exempt from Section
409A and (iv) finally,  by reducing payments and benefits that are subject to
Section 409A,  in each case,  with all such reductions done on a pro rata basis.

 

(b)          All determinations made pursuant this Section 14 will be made at
the Company's or its Affiliates'  expense by an accounting firm or consulting
group with experience in performing calculations regarding the applicability of
Section 280G and Section 4999 of the Code selected by the Company for such
purpose (the “Independent Advisors”).  For purposes of such determinations ,  no
portion of the Total Payments shall be taken into account which,  in the opinion
of the Company and its legal advisors,  (y) does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) or (z) constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation .  In the
event it is later determined that (A) a greater reduction in the Total Payments
should have been made to implement the objective and intent of this Section 14,
the excess amount shall be returned immediately by the Executive to the Company
or (B) a  lesser reduction in the Total Payments should have been made to
implement the objective and intent of this Section 14,  the additional amount
shall be paid immediately by the Company,  or any Affiliate of the Company,  as
applicable,  to the Executive.

 

15.         Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein,  by operation of law or
otherwise,  without the prior written consent of the

 





12

--------------------------------------------------------------------------------

 



 

other;  provided,  however ,  that (a) the Company may assign its rights and
obligations under this Agreement without the consent of the Executive to one of
its Affiliates ,  or in the event that the Company shall hereafter effect a
reorganization with, consolidate with,  or merge into,  an Affiliate or any
Person or transfer or have transferred all or substantially all of its
properties, outstanding stock, or assets to an Affiliate or any Person and (b)
in the event that all of the Company'  s rights and obligations under this
Agreement are assigned pursuant to this Section 15, each reference to Company
herein shall be deemed from and after such assignment instead to be a reference
to the assignee. This Agreement shall inure to the benefit of and be binding
upon the Company and the Executive, and their respective successors,  executors,
 administrators,  heirs and permitted assigns.

 

16.         Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement,  or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or W1enforceable ,  shall not be affected thereby,  and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

17.         Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of either party to
require the performance of any term or obligation of this Agreement,  or the
waiver by either party of any breach of this Agreement,  shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

18.         Notices. Any and all notices,  requests,  demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid ,  registered or
certified, and addressed to the Executive at his last known address on the books
of the Company or, in the case of the Company,  at its principal place of
business,  attention of the CEO,  or to such other address as either party may
specify by notice to the other actually received.

 

19.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes and terminates all prior communications,
agreements and understandings, written or oral, with respect to the  terms and
conditions of the Executive'  s employment relationship with the  Company
(including,  without limitation,  the offer letter dated September 17,  2018).

 

20.         Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by an expressly authorized
representative of the Company.

 

21.         Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

 

22.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

23.          Governing Law.  This is a Massachusetts contract and shall be
construed and enforced under and be governed in all respects by the laws of
Massachusetts, without regard to any conflict of laws principles that would
result in the application of the laws of any other jurisdiction.

 

[The remainder of this page has been left blank intentionally.]

 





13

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

 

ALBIREO PHARMA, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------